Citation Nr: 0330401	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for 
service-connected internal derangement of the left knee, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an increased disability rating 
for service-connected internal derangement of the left knee, 
currently rated as 10 percent disabling.

The veteran testified at a Board hearing in May 2003 in 
Cleveland, Ohio.


REMAND

The veteran testified at the Board hearing in May 2003 that 
he is seen every 3 to 4 months at the VA medical center 
(VAMC) in Dayton for his service-connected left knee 
condition.  He stated that the knee hurts all the time and 
that it "buckles" or "goes out" on him.  He stated he 
needed a cane for walking.  He indicated that the left knee 
had gotten worse since his November 2000 VA examination.  
That examination report reflected pain in all movements of 
the knee and MRI findings of effusion of the left knee joint 
and collection of fluid, left tibial tubercle.  The examiner 
did not comment on whether there was any instability of the 
knee joint.  In addition to the MRI findings, the diagnosis 
included internal derangement of the left knee.

In the December 2000 rating decision, the RO evaluated the 
internal derangement of the left knee analogously under 
Diagnostic Code 5258 in the VA Schedule for Rating 
Disabilities for rating dislocated semilunar cartilage with 
frequent episodes of "locking", pain, and effusion in the 
joint.  Diagnostic Code 5258 provides a 20 percent rating for 
this disability.  However, the RO continued the assignment of 
a 10 percent rating under this Diagnostic Code.  The 
service-connected left knee disability was previously rated 
under Diagnostic Code 5257 for evaluating other impairment of 
the knee, recurrent subluxation or lateral instability.  
Diagnostic Code 5257 provides a 10 percent rating where 
recurrent subluxation or lateral instability is "slight", a 
20 percent rating where it is "moderate", and a 30 percent 
rating where it is "severe".  

The Board concludes that remand is required to obtain more 
recent records of treatment for the left knee disability 
since the November 2000 VA examination was conducted and to 
schedule the veteran for another examination to assess the 
nature and severity of the left knee disability including 
whether the knee "buckles" or is otherwise unstable.  
Following development of this evidence, the RO must 
reconsider which criteria in the VA Schedule for Rating 
Disabilities is most appropriate for evaluating the degree of 
disability associated with the service-connected left knee 
disorder.

Finally, the Board notes that, shortly before the December 
2000 rating decision was issued in this case, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, except with regard to 
applications to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

In this case, the RO did not specifically inform the veteran 
of the evidence necessary to substantiate his claim for an 
increased rating for internal derangement of the left knee as 
well as what evidence he is to provide and what evidence VA 
will attempt to obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1), noting that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
notification letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
recent Federal Circuit decision and any other applicable 
legal precedent.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran appropriate 
notice under the VCAA including 
notification of the evidence and 
information necessary to substantiate his 
claim and whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  Obtain treatment records pertaining 
to the service-connected left knee 
disorder from the Dayton VAMC for the 
period from November 2000 to the present.

3.  Schedule the veteran for a VA 
examination to assess the nature and 
severity of the left knee disorder.  The 
examiner should review the medical 
evidence in the claims file pertaining to 
the left knee disability including the 
service medical records.  The examiner 
should specifically note the presence or 
absence of pain, weakness, stiffness, 
swelling, instability (including "giving 
way" or "buckling"), "locking", and 
effusion of the left knee joint.  The 
examiner should provide range of motion 
in degrees for the left knee.  If the 
joint is painful on motion, the examiner 
should state at what point in the range 
of motion pain begins and ends.

4.  Readjudicate the veteran's claim for 
an increased rating for internal 
derangement of the left knee.  The RO 
should rate the veteran under the rating 
criteria most closely analogous to the 
disability shown on examination and which 
affords the veteran the highest rating 
possible for his disability.  38 C.F.R. 
§§ 4.7, 4.20.  If the benefits sought on 
appeal remain denied, provide the 
appellant with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




